Citation Nr: 1016721	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  09-41 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida that denied a claim for service 
connection for coronary artery disease (CAD) status post 
coronary artery bypass graft and atrial fibrillation, claimed 
as myocarditis, arrhythmia, and atrial fibrillation with 
ventricular irritability due to influenza in service.

The Veteran was scheduled for a Board hearing in March 2010; 
however, he withdrew his request prior to the hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence does not show that a heart disability 
had its onset in service or within one year thereafter, and 
it is not related to any incident of service.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim in 
the July 2008 rating decision, he was provided notice of the 
VCAA in a letter dated in March 2008.  The VCAA letter 
indicated the types of information and evidence necessary to 
substantiate a claim for service connection, and the division 
of responsibility between the Veteran and VA for obtaining 
that evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
The letter also explained how VA establishes disability 
ratings and effective dates.

The Board notes that some of the Veteran's service treatment 
records may have been destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  In this regard, 
the NPRC replied that the original service treatment records 
are moldy or brittle and could not be mailed, and that copies 
of all available service treatment records were being mailed.  
The Board observes that the Veteran's pre-induction and 
separation examination reports are of record as are the 
treatment notes from the December 1951 hospitalization in 
question.  

Regarding the fire-related documents, the Board notes that 
where the Veteran's service treatment records have been 
destroyed or lost, there is a duty to advise him to obtain 
other forms of evidence.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this case, the Veteran has been advised 
of the fire-related records and been requested to send any 
pertinent records in his possession.  Thus, the Board 
concludes that VA's heightened duty to assist the Veteran is 
satisfied.  The Board also has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis herein has been undertaken with 
this heightened duty in mind.

Although an examination or opinion was not obtained in 
connection with the Veteran's claim, the Board finds that VA 
was not under an obligation to provide one, as such is not 
necessary to make a decision on the claim, for the reasons 
discussed below.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the evidence does not indicate that the 
Veteran's disability may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  As 
will be seen below, he has not brought forth evidence 
suggestive of a causal connection between the claimed 
disability and active service.  Further, the evidence fails 
to show treatment or complaints referable to influenza in 
service, the disease or injury which is the basis of his 
claim.  There is also no post-service treatment until many 
years after separation, and there is no persuasive showing of 
continuity of symptomatology in the interim.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, VA outpatient 
treatment reports, and statements from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).



Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If cardiovascular disease is manifested to 
a degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   Service connection 
may be also granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Additionally, certain chronic diseases, such as 
cardiovascular-renal disease may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.




Analysis

In his March 2008 claim, the Veteran indicated that he has 
myocarditis, arrhythmia, atrial fibrillation, and ventricular 
irritability due to service.  He noted that his disabilities 
began in 1974.  In accompanying correspondence, he stated 
that he had been hospitalized for influenza at the military 
hospital for three weeks or more from mid-December 1951 
through January 1952.  He asserted that the influenza 
suffered at that time resulted in myocarditis and arrhythmia 
from which he now suffers a disability.  He added that his 
chronic atrial fibrillation, failed amiodarone therapy, and 
rapid ventricular response with dilated cardiomyopathy are 
due to the influenza that he suffered while serving in the 
Army in 1951.  He also stated that his physician noted heart 
irregularities in 1974 and advised further consultation with 
a cardiologist.

In a December 2008 statement, the Veteran asserted that he 
had influenza during December 1951 and not a common cold.  He 
noted that he had been quarantined for about three weeks and 
that the hospital ward had been clearly designated as an 
influenza ward.  He added that it would be absurd that he 
would have been hospitalized for three weeks with a common 
cold.

On his October 2009 VA Form 9, the Veteran clarified that he 
was not asserting that his CAD is due to the influenza; 
rather, he asserted that the arrhythmia is a result of the 
influenza and that the arrhythmia, atrial fibrillation, and 
ventricular irritability continued to deteriorate into the 
CAD.

In support of his assertions, the Veteran has submitted 
numerous private medical records as well as articles and 
other information printed from the Internet.

After a careful review of the record, the Board finds that 
service connection for a heart disability, to include CAD, 
myocarditis, arrhythmia, atrial fibrillation, and ventricular 
irritability, is not warranted.

Initially, the Board notes that the Veteran has a current 
heart disability.  He has been diagnosed with CAD, 
arrhythmias, and atrial fibrillation, and underwent the 
implantation of a pacemaker.  Thus, the first element of a 
service connection claim has been satisfied.  However, as 
will be discussed below, the competent evidence does not 
demonstrate that the current disability is related to active 
service.  

The service treatment records show that the Veteran was 
hospitalized on December 17, 1951, with an upper respiratory 
infection with acute gastroenteritis.  They also show a 
diagnosis of a common cold.  He was discharged on December 
21, 1951.  A September 1953 report of medical history at 
separation reflects that the Veteran denied a history of 
shortness of breath, pain or pressure in the chest, and 
palpitation or pounding heart.  The report of medical 
examination reflects a normal clinical evaluation of the 
heart.

Given the above, the Board finds that a heart disability did 
not have its onset in service.  There is no indication that 
the Veteran had any symptoms of a heart disability in 
service.  Of note, he specifically denied a history of 
shortness of breath, pain or pressure in the chest, and 
palpitation or pounding heart at separation.

The post-service medical records show that the Veteran first 
sought medical care in 1974.  An October 1977 private 
treatment note reflects that he sought medical care three 
years earlier when he noticed progressive shortness of breath 
and chest pain upon severe to moderate exercise as well as 
palpitations and dizziness immediately after exercise.  An 
electrocardiogram at that time showed regular sinus rhythm 
with frequent unifocal and interpolated premature ventricular 
contractions.  An October 1977 electrocardiogram showed 
premature ventricular contractions but no clinical symptoms.

Given the above, the Board finds that a heart disability did 
not have its onset within one year after service.  The 
medical evidence of record, along with the Veteran's 
statements accompanying his claim, show that his heart 
disability began in 1974, over 20 years after discharge.  The 
passage of many years between discharge from active service 
and any medical complaints or documentation of a claimed 
disability is a factor that weighs against a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board notes that the Veteran is competent to give 
evidence about observable symptoms such as chest pain. Layno 
v. Brown, 6 Vet. App. 465 (1994). Furthermore, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006). However, to the extent that the 
Veteran is claiming to have experienced continuous cardiac 
symptomatology since active service, he is not found to be 
credible. Again, his separation examination was clinically 
normal and he expressly denied shortness of breath, pain or 
pressure in the chest, and palpitation or pounding heart at 
that time.  Moreover, when treated in 1977 he only related a 
3-year history of symptomatology, which would place the onset 
of disability in 1974, approximately two decades after 
service.  Additionally, if the Veteran had experienced heart 
problems continuously since active service, it would be 
reasonable to expect that he would have filed a disability 
claim much sooner than in 2008.  For all these reasons, the 
Board finds that the statements alleging or implying 
continuity of symptoms are not credible here.  Therefore, 
continuity of symptomatology is not established by either the 
competent evidence or the Veteran's own statements. Moreover, 
no medical evidence of record causally relates the current 
bilateral knee disability to active service.

Lastly, the Board finds that the evidence of record fails to 
support the Veteran's assertion that the influenza he claimed 
to have had in service led to the arrhythmia, atrial 
fibrillation, and ventricular irritability that led to his 
CAD.  In this regard, the service treatment records show that 
he had an upper respiratory infection, or a common cold.  
Moreover, contrary to his assertion that he was quarantined 
and confined to a bed for three weeks or more, the service 
treatment records show that he was hospitalized for only five 
days.  Thus, the contemporaneous medical evidence of record 
does not support his assertion that he had influenza in 
service for which he was hospitalized for three weeks.  Even 
if he had influenza, the service treatment records show no 
indication of any cardiovascular complications.  Moreover, he 
denied a history shortness of breath, pain or pressure in the 
chest, and palpitation or pounding heart at the time of his 
separation examination.  Thus, the contemporaneous medical 
evidence does not support his assertion that he developed 
myocarditis or arrhythmia in service due to influenza.

The Board notes that the articles and other information 
printed from the Internet show that influenza and the common 
cold are often mistaken for each other, that influenza has 
been associated with myocarditis, and that myocarditis can 
cause arrhythmias and heart failure.  Regarding medical 
articles or treatises, the Board observes that they can 
provide important support when combined with an opinion of a 
medical professional if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also 
Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 
Vet. App. 509 (1998).  In this case, the Veteran has not 
provided a medical opinion linking his heart disability to 
service.  Standing alone, the medical articles or treatises 
are simply too general to make a causal link between his 
heart disability and service that is more than speculative in 
nature.  Thus, the Veteran's heart disability is not related 
to any incident of service.  

The Veteran himself believes that his current heart 
disability is the result of active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg,  the question of causation here involves a more complex 
relationship that the Veteran is not competent to address.

In sum, the claim of entitlement to service connection for a 
heart disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


